With regards to claims 2-16 and 18, the prior art of record does not disclose or fairly teach the specific circuit  configuration with emphasis on  the at least one controllable capacitance circuit comprises: a first controllable capacitance circuit electrically connected to the first microstrip transmission line and including a first control interface, wherein a magnitude of capacitance of the first controllable capacitance circuit is controllable in response to a first capacitance control signal received at the first control interface; and a second controllable capacitance circuit electrically connected to the second microstrip transmission line and including a second control interface, wherein a magnitude of capacitance of the second controllable capacitance circuit is controllable in response to a second capacitance control signal received at the second control interface. With regards to claim 20, the prior art of record does not disclose or fairly teach the specific method with emphasis adjusting the capacitance at the open stub of at least one of the first microstrip transmission line and the second microstrip transmission line comprises: adjusting the capacitance at a first controllable capacitance circuit that is electrically connected to an open stub of the first microstrip transmission line in response to receiving a first capacitance control signal; and adjusting the capacitance at a second controllable capacitance circuit that is electrically connected to an open stub of the second microstrip transmission line in response to receiving a second capacitance control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
January 7, 2022





/Stephen E. Jones/Primary Examiner, Art Unit 2843